Exhibit 10.1

 

 

 

 

LEASE AGREEMENT

 

BETWEEN

 

 

HUDSONALPHA INSTITUTE FOR

BIOTECHNOLOGY

 

 

 

AND

 

 

 

CELSION CORPORATION

 

 

 

 

 

 

 

 

SUITE NO. 3100

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE 1

1

   

DEMISE

1

     

SECTION 1.01

PREMISES

1

SECTION 1.02

PARKING AREAS AND COMMON AREAS

1

SECTION 1.03

RELOCATION OF TENANT

1

     

ARTICLE 2

2

   

TERM; ACCEPTANCE AND SURRENDER OF PREMISES; HOLDOVER

2

   

SECTION 2.01

LEASE TERM

2

SECTION 2.02

TERMINATION RIGHT

2

SECTION 2.03

COMMON DESIGN; TENANT IMPROVEMENTS

2

SECTION 2.04

QUIET ENJOYMENT

2

SECTION 2.05

SURRENDER OF PREMISES

2

SECTION 2.06

HOLDOVER

3

     

ARTICLE 3

3

   

RENT

3

   

SECTION 3.01

RENT

3

SECTION 3.02

PAYMENTS OF RENT

4

   

ARTICLE 4

4

   

USE OF PREMISES; COMPLIANCE WITH LAWS

4

   

SECTION 4.01

PERMITTED USE

4

SECTION 4.02

COVENANTS OF TENANT REGARDING USE

4

SECTION 4.03

LANDLORD’S RIGHTS REGARDING USE

5

SECTION 4.04

DEFINITION OF COMMON AREAS

6

SECTION 4.05

ACCESS TO AND INSPECTION OF PREMISES

6

   

ARTICLE 5

7

   

MAINTENANCE AND REPAIRS; ALTERATIONS; SERVICES

7

   

SECTION 5.01

REPAIR AND MAINTENANCE OF THE BUILDING

7

SECTION 5.02

REPAIR AND MAINTENANCE OF PREMISES

7

SECTION 5.03

ALTERATIONS

7

SECTION 5.04

LANDLORD SERVICES

7

SECTION 5.05

ADDITIONAL SERVICES

9

   

ARTICLE 6

10

   

MECHANICS’ LIENS

10

   

ARTICLE 7

10

   

PERSONAL PROPERTY AND OTHER TAXES

10

   

ARTICLE 8

10

   

INSURANCE; INDEMNITY

10

   

SECTION 8.01

LANDLORD’S INSURANCE 

10

SECTION 8.02

WAIVER OF SUBROGATION 

10

 

i

--------------------------------------------------------------------------------

 

 

SECTION 8.03

TENANT’S INSURANCE 

10

SECTION 8.04

LIABILITY OF LANDLORD AND TENANT 

11

   

ARTICLE 9

12

   

RESTORATION AFTER DAMAGE OR DESTRUCTION

12

   

ARTICLE 10

13

   

CONDEMNATION

13

   

ARTICLE 11

13

   

ASSIGNMENT; SUBLETTING 

13

   

ARTICLE 12 

14

   

TRANSFERS BY LANDLORD

14

   

SECTION 12.01

SALE AND CONVEYANCE OF THE BUILDING 

14

SECTION 12.02

SUBORDINATION 

14

   

ARTICLE 13

14

   

LANDLORD’S LIEN; WAIVER OF LIEN

14

   

SECTION 13.01

LIEN 

14

SECTION 13.02

WAIVER OF LIEN 

15

     

ARTICLE 14

15

   

EVENTS OF DEFAULT; REMEDIES

15

   

SECTION 14.01

DEFAULTS BY TENANT 

15

SECTION 14.02

REMEDIES OF LANDLORD 

16

SECTION 14.03

DEFAULT BY LANDLORD AND REMEDIES OF TENANT 

17

SECTION 14.04

NON-WAIVER OF DEFAULTS 

17

SECTION 14.05

ATTORNEYS’ FEES 

17

   

ARTICLE 15

18

   

ENVIRONMENTAL REPRESENTATIONS,

18

    COVENANTS AND INDEMNITIES 18    

SECTION 15.01

HAZARDOUS MATERIALS 

18

   

ARTICLE 16

19

   

NOTICES

19

   

ARTICLE 17

20

   

MISCELLANEOUS PROVISIONS

20

   

SECTION 17.01

CONDITION OF PREMISES 

20

SECTION 17.02

INSOLVENCY OR BANKRUPTCY 

20

SECTION 17.03

CHOICE OF LAW 

20

SECTION 17.04

SUCCESSORS AND ASSIGNS 

20

SECTION 17.05

NAME 

20

SECTION 17.06

EXAMINATION OF LEASE 

20

SECTION 17.07

TIME 

20

SECTION 17.08

DEFINED TERMS; HEADINGS; AMBIGUITIES 

20

SECTION 17.09

PRIOR AGREEMENTS; AMENDMENTS IN WRITING 

20

 

ii

--------------------------------------------------------------------------------

 

 

SECTION 17.10

PAYMENT OF AND INDEMNIFICATION FOR LEASING COMMISSIONS 

20

SECTION 17.11

SEVERABILITY OF INVALID PROVISIONS 

21

SECTION 17.12

SERVICES PERFORMED BY LANDLORD 

21

SECTION 17.13

FORCE MAJEURE 

21

SECTION 17.14

MEMORANDUM OF LEASE 

21

SECTION 17.15

CONFIDENTIALITY 

21

SECTION 17.16

NON-SOLICITATION 

21

   

EXHIBIT A - PREMISES FLOOR PLAN

24

   

EXHIBIT B – BUILDING FF&E

25

   

EXHIBIT C – BUILDING RULES AND REGULATIONS 

26

   

EXHIBIT D - PARKING RULES AND REGULATIONS 

29

   

EXHIBIT E- COMMENCEMENT DATE AGREEMENT

31

   

EXHIBIT F - ESTOPPEL CERTIFICATE

32

   

EXHIBIT G – LABORATORY RULES AND REGULATIONS

33

 

iii

--------------------------------------------------------------------------------

 

 

STATE OF ALABAMA

 

COUNTY OF MADISON

 

LEASE AGREEMENT

 

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into on this the 15th day
of January, 2018, by and between HudsonAlpha Institute for Biotechnology, an
Alabama non- profit corporation (“Landlord”), and Celsion Corporation, a
Delaware corporation (“Tenant”).

 

 

ARTICLE 1

DEMISE

 

Section 1.01 Premises. Landlord does hereby rent and lease to Tenant, and Tenant
hereby rents and leases from Landlord, the following described space in the
building located at 601 Genome Way, Huntsville, Alabama (the “Building”):
approximately 9,049 square feet of Usable Area, calculated in accordance with
BOMA Standard Method For Measuring Floor Area in Office Buildings as of the date
of this Lease, located on all or a portion of the 3rd floor of the Building,
known as Suite # 3100. Landlord and Tenant acknowledge and agree that said
square footage figures are accurate for all purposes used herein. The space
hereby leased in the Building is hereinafter called the “Premises” and is
outlined on the floor plan drawings attached hereto as Exhibit A and made a part
hereof for all purposes. The Building is located in the biotechnology research
and development campus known as The CRP Biotech Campus (the “Campus”), and this
Lease and Tenant’s use and occupancy of the Premises shall be subject to all of
the covenants, rules and restrictions (including without limitation applicable
zoning ordinances) of Cummings Research Park West and The CRP Biotech Campus.

 

Section 1.02 Parking Areas and Common Areas. Tenant shall have the right to use
all portions of the real property adjacent to the Building that are designated
from time to time by Landlord as parking areas (the “Parking Areas”) and the
Common Areas (as defined in Section 4.04) on a nonexclusive basis in common with
the other tenants of the Building in accordance with Article 4, and with the
Building Rules and Regulations attached hereto as Exhibit C and the Parking
Rules and Regulations attached hereto as Exhibit D.

 

Section 1.03 Relocation of Tenant. Landlord shall have the right, at its sole
cost and expense, to relocate Tenant to other premises within the Building, or
within another building on the Campus owned by Landlord, of comparable kind and
quality as the Premises as reasonably determined by Landlord. In no event shall
any relocation accomplished pursuant to this Section 1.03 result in an increase
in Rent or other sums payable under this Lease unless Tenant shall consent to an
expansion of the Premises in connection with such relocation. Landlord shall use
reasonable efforts to minimize disruption or inconvenience to Tenant during any
relocation. Landlord’s liability to pay for the cost of any such relocation
shall be limited to the direct costs of the relocation, and not consequential or
speculative costs (e.g., loss of profits incurred by Tenant during relocation).

 

1

--------------------------------------------------------------------------------

 

 

ARTICLE 2

TERM; ACCEPTANCE AND SURRENDER OF PREMISES; HOLDOVER

 

Section 2.01 Lease Term. The term of this Lease shall begin on the Commencement
Date (as defined below) and terminate sixty (60) months thereafter (the “Lease
Term”). The Lease Term shall commence on the earlier of (a) the first business
day following the date which is fifteen (15) business days after Landlord
delivers to Tenant written notice stating that the Premises are ready to be
occupied by Tenant, or (b) the date Tenant commences business operations in the
Premises (such earlier date being referred to herein as the “Commencement
Date”). The Commencement Date shall be confirmed by Tenant pursuant to the
Commencement Date Agreement in the form attached hereto as Exhibit E, which
Tenant shall execute within fifteen (15) days following delivery of possession
of the Premises to Tenant as herein provided.

 

Section 2.02 Termination Right. If Tenant constructs (or causes the construction
of) a building within the Campus, Tenant may terminate this Lease and the Lease
Term prior to its expiration in order to move out of the Building and to move
immediately into the newly constructed building when such building is completed
and ready for occupancy by Tenant.

 

Section 2.03 Common Design; Tenant Improvements. Tenant acknowledges that
Landlord intends that the Premises have an appearance and design that is common
with the Common Areas and other tenant spaces of the Building. Accordingly,
Landlord’s architect has developed a common look and feel for all non-laboratory
space within the Building, and Landlord will provide integrated office
furniture, fixtures, equipment and color schemes for non-laboratory spaces in
the Building (including within the Premises), all on an as-is, where-is basis
without representation or warranty. During the Lease Term, Tenant shall have the
right to use all such office furniture, fixtures and equipment located within
the Premises, a photographic inventory of which is attached hereto as Exhibit B,
as the same may be amended from time to time (collectively, the “Building FF&E”)
for the purpose for which such items are intended, but the Building FF&E shall
remain the sole property of Landlord at all times. Tenant hereby indemnifies
Landlord for any damages, claims, or any liability arising from or in connection
with Tenant's use of the Building FF&E.

 

Section 2.04 Quiet Enjoyment. So long as Tenant is not in default hereunder,
Landlord covenants and agrees that Tenant may peaceably hold and quietly enjoy
the Premises subject to and upon the terms and conditions of this Lease.

 

Section 2.05     Surrender of Premises.

 

A.     Tenant shall surrender and deliver up the Premises (including, without
limitation, all Building FF&E) at the expiration or termination of the Lease
Term, in good repair and condition, reasonable wear and tear thereof excepted.

 

B.     “Tenant’s Personal Property” shall mean all equipment, machinery,
furniture, furnishings and other personal property now or hereafter installed or
placed in or on the Premises by and at the sole expense of Tenant that can be
removed without damage to the Premises or the Building. Tenant shall obtain
Landlord’s approval of such Tenant’s Personal Property before installing or
placing the same in the Premises. Tenant shall remove all of Tenant’s Personal
Property from the Premises at the expiration or termination of the Lease and
shall repair any damage to the Premises or the Building caused by such removal.
All other property located within the Premises (other than alterations and
additions required by Landlord to be removed by Tenant pursuant to Section 5.03
hereof), including wall-to-wall carpet, paneling or other wall covering, and any
other article attached or affixed to the floor, wall or ceiling of the Premises,
shall become the property of Landlord and shall remain upon and be surrendered
with the Premises as a part thereof at the termination of this Lease by lapse of
time or otherwise, Tenant hereby waiving all rights to any payment or
compensation therefor. Any property belonging to Tenant or any other person that
is left in the Premises after the Lease Term shall be deemed to be have been
abandoned; provided, however, that Tenant shall remain liable for the cost of
the removal of such property.

 

2

--------------------------------------------------------------------------------

 

 

Section 2.06     Holdover.     If Tenant continues to occupy the Premises after
the expiration of the Lease Term, or upon any earlier termination of this Lease,
Tenant shall be deemed a tenant from month-to-month, with rent due and payable
for such holdover period at the rate of one hundred fifty percent (150%) of the
monthly rent in effect at the expiration (or earlier termination) of this Lease.
During any such holdover period, all other terms and conditions of this Lease
shall remain in full force and effect and such tenancy from month-to-month shall
be cancelable by either party by giving written notice thereof at least thirty
(30) days prior to the effective date of cancellation. No holdover or payment by
Tenant after the expiration or termination of this Lease shall operate to extend
the Lease Term or prevent Landlord from immediate recovery of possession of the
Premises by summary proceedings or otherwise. Any provision in this Lease to the
contrary notwithstanding, any holdover by Tenant shall constitute a default on
the part of Tenant under this Lease entitling Landlord to exercise, without
obligation to provide Tenant any notice or cure period, all of the remedies
available to Landlord in the event of a Tenant default, and Tenant shall be
liable for all damages, including consequential damages, that Landlord suffers
as a result of the holdover.

 

 

ARTICLE 3

RENT

 

Section 3.01 Rent. For purposes of this Lease, each successive period of twelve
(12) months during the Lease Term commencing on the Commencement Date shall be a
“Lease Year”. As consideration of and for this Lease and the Premises,
commencing on the Commencement Date, Tenant shall pay to Landlord an initial net
annual rental equal to the sum of $24.00 per square foot with respect to 9,049
square feet of Tenant’s Premises located at Suite # 3100 as reflected on Exhibit
A (collectively, the “Rent”) for the first Lease Year. Rent will be adjusted on
the first day of each successive Lease Year thereafter (each such date an
“Adjustment Date”) to reflect the increase, if any, in the cost of living from
the month and year in which the Commencement Date occurs; provided, however,
that Rent for any Lease Year shall not increase by more than 2% over the Rent in
effect for the immediately preceding Lease Year. In no event shall the annual
rent due after the Adjustment Date ever be a sum which is less than the annual
rent due before the Adjustment Date. The annual rent due as a result of an
increase in the cost of living shall be calculated in accordance with the
calculation set forth in this Section 3.01. The basis for computing the cost of
living shall be the unadjusted Consumer Price Index for all Urban Consumers, All
Items (1982-84 = 100) published by the Bureau of Labor Statistics of the United
States Department of Labor (“Index”). The Index for the month and year in which
the Commencement Date occurs shall be the “Base Index Number”. The Index for the
month immediately preceding the Adjustment Date shall be the “Current Index
Number”. The annual Rent for each Lease Year commencing with the second Lease
Year shall be the greater of (i) the annual Rent then in effect immediately
prior to the Adjustment Date, and (ii) the product obtained from multiplying the
amount of annual rent in effect prior to the applicable Adjustment Date by the
fraction whose numerator is equal to the Current Index Number and whose
denominator is equal to the Base Index Number.

 

3

--------------------------------------------------------------------------------

 

 

Adjusted Annual Rent = Annual Rent Prior to Adjustment Date x  Current Index
Number   Base Index Number

 

 

If the aforesaid Index is not in existence at the time the determination is to
be made, the parties shall use such equivalent price index as is published by a
successor government agency in lieu of the Index; or if no such price index is
published, then the parties shall use a mutually acceptable equivalent price
index as is published by a non-governmental agency.

 

 

Section 3.02 Payments of Rent. Rent shall be due and payable in equal monthly
installments, in advance, without notice, demand, setoff or deduction, on or
before the first (1st) day of each calendar month during the Lease Term. Tenant
shall pay the Rent to Landlord by delivering or mailing (postage prepaid) the
Rent to Landlord at the following address:

 

HudsonAlpha Institute for Biotechnology

601 Genome Way

Huntsville, AL 35806

 

or to such other address or in such other manner as Landlord may, from time to
time, specify by written notice to Tenant (including without limitation via
Automated Clearing House (ACH) payment to a financial institution designated by
Landlord). Any payment which is less than the amount of Rent then due shall
constitute a payment made on account thereof, the parties hereby agreeing that
Landlord’s acceptance of such payment shall not alter or impair Landlord’s right
to be paid all or any amounts then or thereafter due and shall not prevent
Tenant from being in default or Landlord from exercising all its remedies
hereunder. Rent shall be prorated for any partial month that this Lease is in
effect.

 

 

ARTICLE 4

USE OF PREMISES; COMPLIANCE WITH LAWS

 

Section 4.01  Permitted Use. Tenant agrees that Landlord is leasing the Premises
to Tenant based on the representation by Tenant that the use of Premises by
Tenant shall be in the field of biotechnology, including research, office,
laboratory, sales, service, training and production. Tenant agrees that it shall
only use the Premises in connection with such use in the field of biotechnology
and shall not use the Premises for any non-biotechnology uses, except as
permitted by Landlord in writing in its sole and absolute discretion.

 

Section 4.02     Covenants of Tenant Regarding Use. In connection with its use
of the Premises, Tenant agrees to do the following:

 

A.     Tenant shall use the Premises and conduct its business thereon in a safe,
careful, reputable and lawful manner. Tenant shall be responsible for compliance
with the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et seq.), as
amended and supplemented from time to time, and any other laws regarding
accessibility, with respect to Tenant’s use of the Premises.

 

4

--------------------------------------------------------------------------------

 

 

B.    Tenant (i) shall not use, or permit any other person to use, the Premises
for any (a) unlawful purpose or act and (b) any use other than the permitted use
set forth in Section 4.01; (ii) shall comply with and obey all laws, regulations
and orders of any governmental authority or agency; (iii) shall not commit or
permit any waste or damage to the Premises; (iv) shall comply with all
reasonable directions of the Landlord, including without limitation, all the
Building Rules and Regulations attached hereto as Exhibit C, all the Parking
Rules and Regulations attached hereto as Exhibit D and all Laboratory Rules and
Regulations applicable to all laboratory spaces within the Building attached
here to as Exhibit G, as the same may be modified from time to time by Landlord
on reasonable notice to Tenant; and (v) shall not do or permit anything to be
done in or about the Premises that constitutes a nuisance or in any way
obstructs or interferes with the rights of other tenants or occupants of the
Building or their invitees, or injure or annoy such tenants, occupants or their
invitees. Landlord shall not be responsible to Tenant for the nonperformance by
any other tenant or occupant of the Building of any of the Building Rules and
Regulations, but agrees to take reasonable measures to assure such other
tenant’s compliance.

 

C.     Tenant shall, at its sole cost and expense, procure or obtain any and all
necessary permits, licenses, or other authorizations required for lawful and
proper use, occupation and management of the Premises.

 

D.     Tenant shall not overload the floors of the Premises beyond their
designed weight-bearing capacity, which Landlord has determined to be 80 PSF for
all corridor floor space and 100 PSF for all office and laboratory floor space,
including an allowance for partition load. Landlord reserves the right to direct
the positioning of all heavy equipment, furniture and fixtures that Tenant
desires to place in the Premises so as to distribute properly the weight
thereof, and to require the removal of any equipment or furniture that exceeds
the weight limit specified herein.

 

E.     Tenant shall not use the Premises, or allow the Premises to be used, for
any purpose or in any manner that would, in Landlord’s opinion, invalidate any
policy of insurance now or hereafter carried on the Building and/or the Campus
or increase the rate of premiums payable on any such insurance policy. Should
Tenant fail to comply with this covenant, Landlord may, at its option, require
Tenant to stop engaging in such activity or to reimburse Landlord as additional
rent for any increase in premiums charged during the Lease Term on the insurance
carried by Landlord on the Premises and attributable to the use being made of
the Premises by Tenant.

 

F.     Tenant shall not inscribe, paint, affix or display any signs,
advertisements or notices on the interior or exterior of the Building or on or
about the Parking Areas and Common Areas or within the Premises which are
visible from outside the Premises, except for such tenant identification
information as Landlord permits to be included or shown on the directory board
in the main lobby and on or adjacent to the access door or doors to the
Premises, or such other signs Landlord may consent to in writing.

 

G.     Landlord may, but shall not be obligated to, at Landlord’s sole expense,
submit the Building to be certified under the U.S. Green Building Council’s
LEEDv3-Existing Buildings: Operations and Maintenance standard. Tenant shall not
incur any out-of-pocket costs in connection with such certification, but Tenant
agrees to comply with the reasonable Building practices, procedures, rules and
regulations of Landlord as necessary to achieve and maintain such certification.

 

Section 4.03   Landlord’s Rights Regarding Use. In addition to the rights
specified elsewhere in this Lease, Landlord shall have the following rights
regarding the use of the Premises, the Parking Areas or the Common Areas by
Tenant, its employees, agents, customers and invitees, each of which may be
exercised without notice or liability to Tenant:

 

A.     Landlord shall install such signs, advertisements or notices or tenant
identification information on the directory board and tenant access doors, as it
shall deem necessary or proper.

 

5

--------------------------------------------------------------------------------

 

 

B.     Landlord shall approve or disapprove, prior to installation, all types of
drapes; shades and other window coverings used in the Premises, and may control
all internal lighting that may be visible from outside the Premises

 

C.     Landlord shall approve or disapprove all sign painting and lettering used
on the Premises and the Building, including the suppliers thereof.

 

D.     Landlord may control the Parking Areas and the Common Areas in such
manner as it deems necessary or proper, including by way of illustration and not
limitation: requiring all persons entering or leaving the Building to identify
themselves and their business in the Building; excluding or expelling any
peddler, solicitor or loud or unruly person from the Building; and closing or
limiting access to the Building or any part thereof, including entrances,
corridors, doors and elevators, during times of special events sponsored by
Landlord, emergency repairs or after regular business hours.

 

E.     Landlord reserves the right, subject to Tenant’s right to quiet enjoyment
of the Premises, to modify the size, location, arrangement, finish and other
features of the Common Areas and the Parking Areas of the Building, and to
alter, modify, or add onto the Building (other than the Premises) and the
Parking Areas.

 

Section 4.04 Definition of Common Areas. The term “Common Areas”, as used in
this Lease, refers to the areas of the Building and the Campus that are designed
for use in common by all tenants of the Building and their respective employees,
agents, customers, invitees and others, and includes, by way of illustration and
not limitation (i) entrances and exits, lobbies, hallways and stairwells,
elevators, restrooms and snack bars or other vending areas located outside the
premises leased to tenants, (ii) sidewalks, driveways, the Parking Areas and
landscaped areas, (iii) temporary guest quarters located outside the premises
leased to tenants, (iv) the cafeteria, the library, the gym/workout area, and
(v) other areas as may be designated by Landlord from time to time as part of
the Common Areas of the Building. During the Lease Term, Tenant shall have the
non-exclusive right, in common with others, to the use of the Common Areas,
subject to such nondiscriminatory rules and regulations as may be adopted from
time to time by Landlord including those set forth on Exhibit C and Exhibit D of
this Lease.

 

Section 4.05 Access to and Inspection of Premises. Landlord, its employees and
agents and any mortgagee of the Building shall have the right to enter any part
of the Premises during normal business hours for the purposes of examining or
inspecting the same, showing the same to prospective purchasers, mortgagees or
tenants and making such repairs, alterations or improvements to the Premises or
the Building as Landlord may deem necessary or desirable; provided, however, in
the event of an emergency, as determined in Landlord’s reasonable judgment, no
prior notice shall be required and entry shall not be limited to normal business
hours. In addition, during the last one hundred eighty (180) days of the Lease
Term, Landlord, its employees and agents shall have the right to enter any part
of the Premises at reasonable times for the purposes of showing the same to
prospective tenants. If representatives of Tenant shall not be present to open
and permit such entry into the Premises at any time when such entry is necessary
or permitted hereunder, Landlord and its employees and agents may enter the
Premises by means of a master or pass key or otherwise. Landlord shall incur no
liability to Tenant for such entry, nor shall such entry constitute an eviction
of Tenant or a termination of this Lease, or entitle Tenant to any abatement of
rent therefor.

 

6

--------------------------------------------------------------------------------

 

 

ARTICLE 5

MAINTENANCE AND REPAIRS; ALTERATIONS; SERVICES

 

Section 5.01 Repair and Maintenance of the Building. Subject to Tenant’s repair
and maintenance obligations pursuant to Section 5.02 below, Landlord shall
repair and maintain in good working order and condition (i) the elevators, HVAC,
electrical, plumbing, ventilation, sprinkler and other mechanical systems of the
Building, (ii) the structural components of the Building, including without
limitation, the roof, foundation, exterior walls, exterior doors and exterior
windows, and (iii) the Common Areas and Parking Areas of the Building. Except as
provided in Article 8 and Article 9 hereof, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or in or to
any fixtures, appurtenances and equipment therein or thereon. Nothing herein
shall diminish Tenant’s responsibility to maintain and repair Tenant equipment,
including but not limited to any special fire protection equipment,
telecommunications and computer equipment, kitchen equipment, air
conditioning/ventilation equipment serving and specially installed for the
Premises (if any), any laboratory equipment, refrigerators or freezers or other
equipment specially installed for the Tenant. Notwithstanding anything contained
in the Section to the contrary, Landlord shall have no obligation to make any
repairs necessitated by the negligence, willful misconduct, misuse or default of
Tenant, its employees, agents, customers and invitees.

 

Section 5.02 Repair and Maintenance of Premises. Tenant shall, at its own cost
and expense, keep in good repair all portions of the Premises, including but not
limited to windows, glass and plate glass, doors, interior walls and finish
work, floors and floor coverings, Building FF&E, and supplemental or special
heating and air conditioning systems, and shall take good care of the Premises
and its fixtures (including without limitation, Building FF&E) and permit no
waste, except normal wear and tear. Tenant shall maintain and replace, at its
cost and expense, all light bulbs and fixtures in the Premises that are not the
Building's standard light fixtures and bulbs. Any repairs required under this
Section, although paid for by Tenant, will be performed by Landlord, except with
regard to laboratory areas within the Premises, in which case Tenant shall
perform all maintenance and repairs to such areas, including without limitation
maintenance and repairs to fume hoods, freezers, coolers, snorkels, biohazard
cabinets and lab benches.

 

Section 5.03 Alterations. Tenant may not make any changes, additions,
alterations, improvements or additions to the Premises and Building FF&E or
attach or affix any articles thereto without Landlord’s prior written consent,
which consent may be withheld in Landlord’s sole discretion for any reason or no
reason. If Landlord permits any such changes or alterations, they will be at
Tenant’s sole cost and expense and will subject to such requirements and
conditions as Landlord may impose in its sole discretion, including without
limitation the following requirements: (i) that all permitted alterations,
improvements and additions to the Premises shall be performed only by Landlord
or by contractors approved by Landlord in accordance with plans and
specifications approved by Landlord; and (ii) that Tenant, upon the expiration
of this Lease, restore the Premises to the same condition as existed on the
Commencement Date at Tenant’s expense.

 

Section 5.04    Landlord Services.

 

A.     Landlord shall use its reasonable best efforts to furnish the Premises
with the following services (the “Landlord Services”):

 

(i)     Tepid water (at the normal temperature of the supply of water to the
Building) for lavatory and toilet purposes, refrigerated water for drinking
purposes, and hot water, all of such water service to be supplied from the
regular supply of water to the Building through fixtures installed by Landlord
either in the Common Areas or the Premises, as Landlord shall determine;

 

7

--------------------------------------------------------------------------------

 

 

(ii)     Landlord shall furnish seasonable air conditioning and heating during
normal business hours as determined by Landlord in its reasonable discretion.
Should Tenant desire either heating or air conditioning at other times, Landlord
agrees to provide same, but at Tenant's expense at such hourly rates as may be
determined from time to time by Landlord, which charge Tenant shall pay promptly
upon being billed therefor;

 

(iii)     Landlord shall furnish electric current for Building standard tenant
lighting and small business machinery only from electric circuits designated by
Landlord for Tenant's use. Such circuits will be fed into one or more of the
existing electrical panel(s) in the electrical closets located adjacent to the
Premises. Tenant’s usage of said panels on any given floor shall not exceed
Tenant’s pro rata share (based on rentable square footage) of the panels’
capacity. Tenant will not use any electrical equipment which in Landlord’s
opinion will overload the wiring installations or interfere with the reasonable
use thereof by other users in the Building. Tenant will not, without Landlord’s
prior written consent in each instance, connect any items such as non-Building
standard tenant lighting, vending equipment, printing or duplicating machines,
computers (other than desktop word processors and personal computers), auxiliary
air conditioners, laboratory equipment, and other related equipment to the
Building’s electrical system, or make any alteration or addition to the system.
If Tenant desires any such items, additional 208/120 volt electrical power
beyond that supplied by Landlord as provided above, electric current in excess
of 208/120 volts for purposes other than Building Standard tenant lighting, or
other special power requirements or circuits, then Tenant may request Landlord
to provide such supplemental power or circuits to the Premises, which request
Landlord may grant or withhold in its reasonable discretion. If Landlord
furnishes such power or circuits, Tenant shall pay Landlord the cost of the
design, installation and maintenance of the facilities required to provide such
additional or special electric power or circuits and the cost of all electric
current so provided at such rates as may be determined from time to time by
Landlord. Landlord may require separate electrical metering of such supplemental
electrical power or circuits to the Premises, and Tenant shall pay, on demand,
the cost of the design, installation and maintenance of such metering
facilities. In the event such additional electrical power is not separately
metered, Landlord may utilize agreed upon estimates to pay for such additional
electric power and Tenant agrees to pay for such additional agreed upon
estimates on a monthly basis, in addition to any other rent or charges
hereunder. Tenant shall not have access to any electrical closets in the
Building; any electrical engineering design or contract work shall be performed
at Tenant’s expense by Landlord or an electrical engineer and/or electrical
contractor designated by Landlord. All invoices respecting the design,
installation and maintenance of the facilities requested by Tenant shall be paid
within thirty (30) days of Tenant's receipt thereof. Landlord's charge to Tenant
for the cost of electric current so provided shall be paid within thirty (30)
days of receipt of invoice by Tenant.

 

(iv)     Waste disposal, cleaning and janitorial service, including the
supplying and installing of paper towels, toilet tissue and soap in the Common
Areas on Monday through Friday of each week except legal holidays; provided,
however, Tenant shall be responsible at its own cost for hazardous waste
disposal, cleaning of laboratory areas within the Premises, and carpet cleaning
other than routine vacuuming;

 

(v)     Replacement of all lamps, bulbs, starters and ballasts in Building
Standard lighting as required from time to time as a result of normal usage;

 

8

--------------------------------------------------------------------------------

 

 

(vi)      Cleaning and maintenance of the Parking Areas and Common Areas,
including the removal of rubbish and snow;

 

(vii)     Washing of exterior and interior windows at intervals reasonably
established by Landlord;

 

(viii)     Exterior lighting and pass-card or other security access to the
Building after standard building hours; and

 

(ix)      Automatic elevator service.

 

Landlord in its sole discretion may, but shall not be obligated to, provide (i)
patrol service to monitor the Parking Areas and Building entrances, (ii) the
following information technology services (collectively, the “IT Services”):
telephone, voice, internet, local area network (LAN), virtual private network
(VPN) services and other services incidental thereto, and (iii) mailroom
services, including shipping and receiving.

 

B.     Except as otherwise set forth above, the Landlord Services shall be
provided during normal business hours as determined by Landlord in its
reasonable discretion. Landlord shall give Tenant at least seventy-two (72)
hours advance notice of any utilities which will be unavailable within the
knowledge and control of Landlord.

 

C.     Tenant understands, acknowledges and agrees that any one or more of the
utilities or other building services identified in this Section 5.04 may be
interrupted by reason of accident, emergency or other causes beyond Landlord’s
control, or may be discontinued or diminished temporarily by Landlord or other
persons until certain repairs, alterations or improvements can be made; that
Landlord does not represent or warrant the uninterrupted availability of such
utilities or building services, and that any such interruption shall not be
deemed an eviction or disturbance of Tenant’s right to possession, occupancy and
use of the Premises or any part thereof, or render Landlord liable to Tenant for
damages by abatement of rent or otherwise, or relieve Tenant from the obligation
to perform its covenants under this Lease, including the payment of rent.

 

Section 5.05 Additional Services. If Tenant requests any other utilities or
building services in addition to those identified above, or if any of the above
utility or building services are substantially greater in frequency, scope,
quality or quantity than those that are normally required by other tenants in
the Building as determined by Landlord, then Landlord may, but shall not be
obligated to, use reasonable efforts to attempt to furnish Tenant with such
additional utilities or building services. In the event Landlord is able to and
does furnish such additional utilities or building services, the costs thereof
shall be determined solely by Landlord, exercising its reasonable business
judgment, and shall be borne by Tenant.

 

9

--------------------------------------------------------------------------------

 

 

ARTICLE 6

MECHANICS’ LIENS

 

If any mechanics’ or other lien or order for the payment of money shall be filed
against the Building or the property of which the Building is a part or any
building or improvement thereon, by reason of or arising out of any labor or
material furnished or alleged to have been furnished to or for, or at the
request of, Tenant at the Premises, or for or by reason of any change,
alteration, or addition or the cost or expense thereof or any contract relating
thereto, Tenant shall cause the same to be canceled and discharged of record, by
bond or otherwise as allowed by law at the expense of Tenant, within ten (10)
days after written demand therefor, and shall also defend on behalf of Landlord
at Tenant’s sole cost and expense, any action, suit, or proceeding that may be
brought thereon or for the enforcement of those liens, lien or orders, and
Tenant will pay any damages and satisfy and discharge any judgment entered
therein and indemnify and save harmless Landlord from any claim or damage
resulting therefrom. If Tenant fails to have any such lien canceled or
discharged, Landlord may, but shall not be obligated to, pay the claim upon
which such lien is based so as to have such lien released of record; and, if
Landlord does so, then Tenant shall pay to Landlord, as additional rent, upon
demand, the amount of such claim, plus all other costs and expenses incurred in
connection therewith. This Section shall survive the expiration or earlier
termination of this Lease.

 

 

ARTICLE 7

PERSONAL PROPERTY AND OTHER TAXES

 

Tenant shall pay before delinquency any and all taxes, assessments, fees or
charges, including any sales, gross income, rental, business occupation or other
taxes, levied or imposed upon Tenant’s business operations in the Premises and
any of Tenant’s Personal Property. In the event any such taxes, assessments,
fees or charges are charged to the account of, or are levied or imposed upon the
property of Landlord, Tenant shall reimburse Landlord for the same as additional
rent.

 

 

ARTICLE 8

INSURANCE; INDEMNITY

 

Section 8.01 Landlord’s Insurance. Landlord shall maintain liability, fire and
extended coverage insurance in the Building, together with such other types of
insurance coverage as are customarily maintained by owners of comparable
first-class office/research and laboratory buildings in the Huntsville, Alabama
metropolitan area, and such other insurance coverage as Landlord may elect in
its sole discretion to carry. Tenant acknowledges that Landlord’s policy of
casualty insurance may include commercially reasonable deductible limits that,
notwithstanding the waiver set forth in Section 8.2 below, shall be considered
the sole responsibility of Tenant hereunder to the extent of Tenant’s fault if
Tenant or any person acting at the direction or under the control of Tenant is
the cause of any loss covered by Landlord’s policy of casualty insurance.

 

Section 8.02 Waiver of Subrogation. Each party hereby waives any and every right
or cause of action for any and all loss of, or damage to, any of its property
(whether or not such loss or damage is caused by the fault or negligence of the
other party or anyone for whom said other party may be responsible), which loss
or damage is actually covered by valid and collectible fire, extended coverage,
“All Risk” or similar policies maintained by such party or required to be
maintained by such party under this Lease, subject to the provisions of Section
8.01 above and to the extent that such loss or damage is recovered under said
policies. Written notice of the terms of said mutual waivers shall be given to
each insurance carrier and said insurance policies shall be properly endorsed,
if necessary, to prevent the invalidation of said insurance coverages by reason
of said waivers.

 

Section 8.03     Tenant’s Insurance.

 

A.     Tenant shall carry and keep in full force and effect from and after the
Commencement Date and at all times during the Lease Term commercial general
liability insurance, including blanket contractual liability insurance, covering
Tenant’s use of the Premises, with limits of liability not less than $1,000,000
combined single limit with a $3,000,000 general aggregate limit (which general
aggregate limit may be satisfied by an umbrella liability policy) for bodily
injury or property damage.

 

10

--------------------------------------------------------------------------------

 

 

B.     Tenant shall carry an all-risk insurance policy covering all of Tenant’s
property located in the Premises (including without limitation Tenant’s Personal
Property) for not less than the full insurable value and replacement cost
thereof without reduction for depreciation. All proceeds of such insurance shall
be used solely to restore, repair or replace Tenant’s property located in the
Premises (including without limitation Tenant’s Personal Property).

 

C.     Tenant shall obtain such additional amounts of insurance and additional
types of coverage as Landlord may reasonably request from time to time.

 

D.     All commercial general liability and property damage insurance policies
and any other insurance policies carried by Tenant shall (i) be issued by
insurance companies authorized to do business in the State of Alabama, with a
then current Alfred M. Best Company, Inc. (or if it no longer exists, a
comparable rating service) general policy holder’s rating of “A” or better and
financial size category of Class XII or higher and otherwise reasonably
satisfactory to Landlord; (ii) designate, as additional named insureds,
Landlord, Landlord’s managing agent, Landlord’s mortgagee(s) and any other
parties designated by Landlord; (iii) be written as a primary policy coverage
and not contributing with or in excess of any coverage that Landlord may carry;
(iv) provide for thirty (30) days’ prior written notice to Landlord of any
cancellation or other expiration of such policy; and (v) contain contractual
liability coverage insuring the performance by Tenant of the indemnity
provisions of this Lease. In addition, all property damage insurance policies
shall either permit or contain an express waiver of any right to recovery (by
subrogation or otherwise) by the insurance company against Landlord and
Landlord’s mortgagees. Tenant shall deliver to Landlord either a copy of each
such policy of insurance or a certificate evidencing the coverages required
hereunder prior to occupancy. Renewal certificates shall be provided by Tenant
on an annual basis. Neither the issuance of any insurance policy required
hereunder nor the minimum limits specified herein with respect to Tenant’s
insurance coverage shall be deemed to limit or restrict in any way Tenant’s
liability under this Lease.

 

Section 8.04     Liability of Landlord and Tenant.

 

A.     Neither Landlord nor any of its agents or employees shall have any
liability to Tenant, or to Tenant’s employees, agents, contractors, subtenants,
invitees or customers for any damage, injury, loss, or claims based on or
arising out of any cause whatsoever, including without limitation, the
following: repair to any portion of the Premises, the Building or Building FF&E;
interruption in the use of the Premises or any equipment therein (including
without limitation Building FF&E); any accident or damage resulting from any use
or operation Landlord, Tenant, or any other person or entity of elevators,
server rooms, or the heating, cooling, electrical, sewerage, or plumbing
equipment or apparatus, or the laboratory equipment (including without
limitation autoclaves, fume hoods, freezers and environmental chambers); any
damage or loss (including without limitation loss of data from computer viruses)
resulting from on in connection with Tenant’s use of the IT Services; personal
injury (including disease or illness), death or property damage resulting from
the operation by Tenants or its employees, agents, contractors or invitees of
the Premises or the business conducted therein; termination of the Lease by
reason of da mage to the Premises or the Building; fire, robbery, theft,
vandalism, mysterious disappearance or any other casualty; actions of any other
tenant of the Building or of any person or entity; failure or inability to
furnish any service specified in this Lease; any leakage in any part of the
Premises or the Building, or from drains, pipes, or plumbing fixtures in the
Premises or the Building. Any property placed by Tenant in or about the Premises
or the Building shall be at the sole risk of Tenant, and Landlord shall not in
any manner be responsible therefore. Notwithstanding the foregoing, Landlord
shall not be released from liability to Tenant for and to the extent of any
injury caused by Landlord’s wanton or willful misconduct. In no event, however,
shall Landlord have any liability to Tenant on account of any claims for the
interruption of or loss to Tenant’s business or for any indirect or
consequential damages or losses.

 

11

--------------------------------------------------------------------------------

 

 

B.     Tenant shall reimburse Landlord for, and shall indemnify, protect, defend
and hold Landlord, its employees, and agents harmless from and against all
costs, damages, claims, liabilities, expenses (including attorneys’ fees,
disbursements and actual costs), losses, and court costs suffered by or claimed
against Landlord, directly or indirectly, based on or arising out of, in whole
or in part, (i) the use and occupancy of the Premises or the business conducted
therein, and/or the use of the Building FF&E; (ii) any act or omission of
Tenant, its agents, contractors, employees, subtenants, or invitees; or (iii)
any breach of Tenant’s obligations under this Lease, and not resulting from the
gross negligence or willful misconduct of Landlord, its employees or agents.

 

C.     Notwithstanding any provision to the contrary contained herein, Tenant
shall look solely to the estate and property of Landlord in and to the Building
in the event of any claim against Landlord arising out of or in connection with
this Lease, the relationship of Landlord and Tenant, or Tenant’s use of the
Premises, and Tenant agrees that the liability of Landlord arising out of or in
connection with the Lease, the relationship of Landlord and Tenant, or Tenant’s
use of the Premises, shall be limited to such estate and property of Landlord in
and to the Building. No properties or assets of Landlord other than the estate
and property of Landlord in and to the Building shall be subject to levy,
execution or other enforcement procedures for the satisfaction of any judgment
(or other judicial process) or for the satisfaction of any other remedy of
Tenant arising out of or in connection with this Lease, the relationship of
Landlord and Tenant, or Tenant’s use of the Premises.

 

 

ARTICLE 9

RESTORATION AFTER DAMAGE OR DESTRUCTION

 

If the Premises or any part thereof shall be damaged by fire or other casualty,
Tenant shall give prompt written notice thereof to Landlord. In case the
Building shall be so damaged by fire or other casualty that substantial
alteration or reconstruction of the Building shall, in Landlord’s sole opinion,
be required (whether or not the Premises shall have been damaged by such fire or
other casualty) or in the event any mortgagee under a mortgage covering the
Building should require that the insurance proceeds payable as a result of said
fire or other casualty be used to retire the mortgage debt, Landlord may, at its
option, terminate this Lease and the Lease Term and estate hereby granted by
notifying Tenant in writing of such termination within sixty (60) days after the
date of such damage, in which event the rent hereunder shall be abated as of the
date of such damage. If Landlord does not thus elect to terminate this Lease,
Landlord shall within sixty (60) days after the date of such damage commence to
repair and restore the Building and shall proceed with reasonable diligence to
restore the Building (except that Landlord shall not be responsible for delays
outside its control) to substantially the same condition in which it existed
immediately prior to the happening of the casualty, except that Landlord shall
not be required to rebuild, repair or replace any part of Tenant’s furniture or
furnishings or of fixtures and equipment removable by Tenant under the
provisions of this Lease. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting in any way
from such damage or the disregard of the repair thereof, unless resulting from
Landlord’s gross negligence or willful misconduct, except that, Landlord shall
allow Tenant a diminution of rent (in proportion to the diminution in the usable
area of the Premises) during the time and to the extent the Premises are unfit
for occupancy. Landlord may relocate Tenant in accordance with Section 1.03
either permanently or temporarily in order to accommodate restoration work
performed by Landlord. In the event Landlord fails to complete the restoration
within one hundred eighty (180) days from the date of the casualty or such
longer period as is reasonably necessary for Landlord to complete the repair
using reasonable diligence, Tenant may, at its option, terminate this Lease by
giving Landlord written notice of such termination, whereupon this Lease shall
terminate. If the Premises or any other portion of the Building be damaged by
fire or other casualty resulting from the fault or negligence of Tenant or any
of Tenant’s agents, employees or invitees, Tenant shall not have the termination
right set forth in the preceding sentience, the rent hereunder shall not be
diminished during the repair of such damage.

 

12

--------------------------------------------------------------------------------

 

 

ARTICLE 10

CONDEMNATION

 

If the whole or any part of the Premises shall be taken for public or
quasi-public use by a governmental or other authority having the power of
eminent domain or shall be conveyed to such authority in lieu of such taking,
and if such taking or conveyance shall cause the remaining part of the Premises
to be untenantable and inadequate for use by Tenant for the purpose for which
they were leased, then Tenant may, at its option, terminate this Lease;
provided, however, that such termination shall be ineffective if Landlord elects
to relocate Tenant in accordance with Section 1.03 hereof, and notice of such
election is delivered to Tenant within thirty (30) days’ after Landlord’s
receipt of Tenant’s termination notice. If a part of the Premises shall be taken
or conveyed but the remaining part is tenantable and adequate for Tenant’s use,
then, subject to Landlord’s relocation right set forth in Section 1.03, this
Lease shall be terminated as to the part taken or conveyed as of the date Tenant
surrenders possession. In such event, Landlord shall make such repairs,
alterations and improvements as may be necessary to render the part not taken or
conveyed tenantable; and the rent shall be reduced in proportion to the part of
the Premises so taken or conveyed. Landlord may relocate Tenant in accordance
with Section 1.03 either permanently or temporarily in order to accommodate
restoration work performed by Landlord. All compensation awarded for such taking
or conveyance shall be the property of Landlord without any deduction therefrom
for any present or future estate of Tenant, and Tenant hereby assigns to
Landlord all its right, title and interest in and to any such award.

 

 

ARTICLE 11

ASSIGNMENT; SUBLETTING

 

Tenant may not assign this Lease or sublet the Premises or any part thereof
without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion; and any attempted assignment or
subletting without such consent shall be invalid. Any sale, transfer or
conveyance of a majority ownership interest in Tenant shall be deemed an
assignment of this Lease for which Landlord’s prior written consent shall be
required pursuant to this Article 11. At least thirty (30) days prior to the
proposed effective date of such assignment or sublease, Tenant shall provide
Landlord a signed original of the assignment or sublease document. Tenant shall
also provide, at Landlord’s request, any information on the proposed assignee or
subtenant that Landlord may require to make a determination of the quality of
such proposed assignee or subtenant. In the event of a permitted assignment or
subletting, Tenant shall nevertheless at all times remain fully responsible and
liable for the payment of rent and the performance and observance of all of
Tenant’s other obligations under the terms, conditions and covenants of this
Lease except as may be otherwise provided for herein. No assignment or
subletting of the Premises or any part thereof shall be binding upon Landlord
unless such assignee or subtenant shall deliver to Landlord an instrument (in
recordable form, if requested) containing an agreement of assumption of all of
Tenant’s obligations under this Lease. Upon the occurrence of an Event of
Default hereunder, if all or any part of the Premises are then assigned or
sublet, Landlord, in addition to any other remedies provided by this Lease or by
law, may, at its option, collect directly from the assignee or subtenant all
rent becoming due to Landlord by reason of the assignment or subletting. Any
collection by Landlord from the assignee or subtenant shall not be construed to
constitute a waiver or release of Tenant from the further performance of its
obligations under this Lease or the making of a new lease with such assignee or
subtenant.

 

13

--------------------------------------------------------------------------------

 

 

ARTICLE 12

TRANSFERS BY LANDLORD

 

Section 12.01 Sale and Conveyance of the Building. Landlord shall have the right
to sell and convey the Campus and the Building at any time during the Lease
Term, subject only to the rights of Tenant hereunder; and such sale and
conveyance shall operate to release Landlord from liability hereunder after the
date of such conveyance.

 

Section 12.02 Subordination. Landlord shall have the right to subordinate this
Lease to any mortgage presently existing or hereafter placed upon the Building
and/or the Campus by so declaring in such mortgage, and the recording of any
such mortgage shall make it prior and superior to this Lease regardless of the
date of execution or recording of either document; provided that, following
Tenant’s request, Landlord shall cause the holder of such mortgage or trustee to
execute and deliver to Tenant for its execution a subordination, nondisturbance
and attornment agreement which provides, among other things, that so long as no
default has occurred and is continuing beyond the period of time allowed for the
remedy thereof under the terms of this Lease, the holder of the mortgage shall
not disturb Tenant’s leasehold interest or possession of the Premises in
accordance with the terms hereof. Within ten (10) days of Landlord’s delivery
thereof to Tenant, Tenant shall execute and deliver to Landlord, without cost,
the subordination, nondisturbance and attornment agreement in such form as
reasonably may be deemed necessary or desirable by Landlord or its mortgagee to
confirm the subordination of this Lease. Within ten (10) days of Landlord’s
written request therefor, Tenant also shall deliver to Landlord an Estoppel
Certificate in the form attached hereto as Exhibit F. Tenant shall, in the event
any proceedings are brought for the foreclosure of any such mortgage, attorn to
the purchaser upon any such foreclosure and recognize such purchaser as the
landlord under this Lease. Landlord shall not be required to provide an estoppel
certificate to Tenant.

 

 

ARTICLE 13

LANDLORD’S LIEN; WAIVER OF LIEN

 

Section 13.01 Lien. To secure the payment of all Rent due and to become due
hereunder, and the faithful performance of all of the other covenants of this
Lease required by Tenant to be performed, Tenant hereby grants to Landlord an
express contractual lien on, and security interest in and to, all property,
chattels or merchandise owned by Tenant which may be placed in the Lease
Premises (except such part of such property as may be exchanged, replaced or
sold from time to time in the ordinary course of Tenant’s operations), and all
proceeds therefrom, and also upon all proceeds of any insurance which may accrue
to Tenant by reason of damage to or destruction of any such property. All
exemption laws are hereby waived by Tenant. Upon the occurrence of an Event of
Default by Tenant, Landlord may, in addition to any other remedies provided
herein, enter upon the Premises and take possession of any and all such goods,
wares, equipment, fixtures, furniture, improvements and other personal property
owned by Tenant and situated on the Premises, without liability for trespass or
conversion and sell the same at public or private sale, with or without having
such property at the sale, after giving Tenant reasonable notice of the time and
place of any public sale or of the time after which any private sale is to be
made, at which sale Landlord or its assigns may purchase the same unless
otherwise prohibited by law. Unless otherwise provided by law, and without
intending to exclude any other manner given or other wise required by law, the
Tenant shall pay any deficiency forthwith. Upon request by Landlord, Tenant
agrees to execute and deliver to Landlord a financing statement in form
sufficient to perfect the security interest of Landlord in the aforementioned
property and proceeds thereof under the provisions of the Uniform Commercial
Code in force in the State of Alabama.

 

14

--------------------------------------------------------------------------------

 

 

Section 13.02 Waiver of Lien. Notwithstanding the foregoing, in the event the
holder of a security interest or other similar interest or lender to Tenant, or
other security holder so requests, Landlord shall execute a waiver of any
statutory and the contractual landlord’s lien set forth above in Section 13.01
as to any personal property owned or purchased by Tenant or Tenant’s permitted
assignees or subtenants and not permanently affixed to the Premises. In the
event Tenant or Tenant’s permitted assignees or subtenants shall enter into a
bona fide lease agreement with any lessor whereby such lessor shall lease to
Tenant or Tenant’s permitted assignees or subtenants any tangible personal
property to be placed upon or used upon the Premises, or Tenant or Tenant’s
permitted assignees or subtenants finances any equipment before or after
placement on the Premises, and if such lessor or financing institution requests,
Landlord shall execute a waiver of its statutory and contractual landlord’s lien
with respect to each such tangible personal property, furniture, fixtures, or
equipment, such waiver to provide that with respect to any such tangible
personal property for which a waiver is issued, the party removing such tangible
personal property (if removable) must repair and restore the Building or other
improvements to its original state.

 

 

ARTICLE 14

EVENTS OF DEFAULT; REMEDIES

 

Section 14.01 Defaults by Tenant. The occurrence of any one or more of the
following events shall be an “Event of Default” under and breach of this Lease
by Tenant:

 

A.     Tenant shall fail to pay any monthly installment of Rent within ten (10)
days of when due; or Tenant shall fail to pay any other amounts due Landlord
from Tenant as additional rent or otherwise within ten (10) days after
Landlord’s delivery of written notice to Tenant that such payment is due or past
due.

 

B.     Tenant shall fail to perform or observe any term, condition, covenant or
obligation required to be performed or observed by it under this Lease (other
than those referenced in subsection 14.01(A) hereof) for a period of thirty (30)
days after notice thereof from Landlord.

 

 

C.     Tenant shall vacate, abandon or fail to occupy the Premises or any
substantial portion thereof for a period of not less than thirty (30)
consecutive days following the Commencement Date.

 

D.     Tenant shall interfere with any other tenant’s use of such tenant’s
leased premises or the Common Areas of the Building.

 

E.     A trustee or receiver shall be appointed to take possession of
substantially all of Tenant’s assets in, on or about the Premises or of Tenant’s
interest in this Lease (and Tenant does not regain possession within sixty (60)
days after such appointment); Tenant shall make an assignment for the benefit of
creditors; or substantially all of Tenant’s assets in, on or about the Premises
or Tenant’s interest in this Lease shall be attached or levied under execution
(and Tenant does not discharge the same within sixty (60) days thereafter).

 

15

--------------------------------------------------------------------------------

 

 

F.     A petition in bankruptcy, insolvency, or for reorganization or
arrangement shall be filed by or against Tenant pursuant to any federal or state
statute (and, with respect to any such petition filed against it, Tenant fails
to secure a stay or discharge thereof within sixty (60) days after the filing of
the same).

 

Section 14.02 Remedies of Landlord. Upon the occurrence of any Event of Default
set forth in Section 14.01, Landlord shall have the following rights and
remedies, in addition to those allowed by law, any one or more of which may be
exercised at Landlord’s option without further notice to or demand upon Tenant:

 

A.     Landlord may re-enter the Premises and cure any Event of Default of
Tenant, in which event Tenant shall reimburse Landlord as additional rent for
any costs and expenses that Landlord may incur to cure such default; and
Landlord shall not be liable to Tenant for any loss or damage that Tenant may
sustain by reason of Landlord’s action unless caused by reckless or willful
misconduct on the part of Landlord.

 

 

B.     Landlord may terminate this Lease as of the date of such Event of
Default, in which event: (i) neither Tenant nor any person claiming under or
through Tenant shall thereafter be entitled to possession of the Premises, and
Tenant shall immediately thereafter surrender the Premises to Landlord; (ii)
Landlord may re-enter the Premises and dispossess Tenant or any other occupants
of the Premises by force, summary proceedings, ejectment or otherwise, and may
remove their effects, without prejudice to any other remedy that Landlord may
have for possession or arrearages in rent or other sums due hereunder; and (iii)
notwithstanding the termination of this Lease, Landlord may declare all rent
that would have been due under this Lease for the balance of the term to be
immediately due and payable, whereupon Tenant shall be obligated to pay the same
to Landlord, together with all loss or damage that Landlord may sustain by
reason of such termination, it being expressly understood and agreed that the
liabilities and remedies specified in this Subsection (B) of Section 14.02 shall
survive the termination of this Lease and that all amounts referred to herein
shall not be discounted to present value.

 

C.     Landlord may, without terminating this Lease, re-enter the Premises and
re-let all or any part of the Premises for a term different from that which
otherwise would have constituted the balance of the Lease Term and for rent and
on terms and conditions different from those contained herein, whereupon Tenant
shall be obligated to pay to Landlord as liquidated damages the difference
between the rent provided for herein and that provided for in any lease covering
a subsequent re-letting of the Premises, for the period that otherwise would
have constituted the balance of the Lease Term, together with all of Landlord’s
reasonable costs and expenses for preparing the Premises for re-letting,
including all repairs, tenant finish improvements, brokers’ and attorneys’ fees,
and all loss or damage that Landlord may sustain by reason of such re-entry and
re-letting. Landlord shall use reasonable efforts to mitigate its damages by
reletting the Premises on commercially reasonable terms; provided, however, that
such shall not require Landlord to relet the Premises on the same terms and
conditions as set forth herein.

 

D.     Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the breach.

 

E.     In the event that Tenant fails to pay within ten (10) days of the date
due and payable any monthly rental installment of Rent, Tenant shall pay to
Landlord, to the fullest extent permitted by applicable law, a late charge of
four percent (4%) of the amount due and unpaid in order to compensate Landlord
for the costs and expenses of administering, handling and processing late
payments.

 

16

--------------------------------------------------------------------------------

 

 

F.     In the event Tenant fails to pay within thirty (30) days after the same
is due and payable any monthly rental installment of Rent, or any other sum or
charge required to be paid by Tenant to Landlord as additional rent, such unpaid
amount shall bear interest from the due date thereof to the date of payment at
the annual percentage rate of interest (the “Delinquency Interest Rate”) equal
to three percentage points (3%) in excess of the “Prime Rate” from time to time
published in the Money Rates section of The Wall Street Journal, which rate as
published on the last publication day in any month shall be deemed to be the
appropriate reference rate for the entire next succeeding calendar month;
provided, however, that in no event shall the Delinquency Interest Rate exceed
the maximum contract rate of interest from time to time allowed to be charged
under applicable law. Should The Wall Street Journal cease the publication of
its Prime Rate, the Landlord shall have the right to designate a comparable
reference rate.

 

Section 14.03 Default by Landlord and Remedies of Tenant. It shall be a default
under and breach of this Lease by Landlord if it shall fail to perform or
observe any term, condition, covenant or obligation required to be performed or
observed by it under this Lease for a period of thirty (30) days after notice
thereof from Tenant; provided, however, that if the term, condition, covenant or
obligation to be performed by Landlord is of such nature that the same cannot
reasonably be performed within such thirty (30) day period, such default shall
be deemed to have been cured if Landlord commences such performance within said
thirty (30) day period and thereafter diligently undertakes to complete the
same. So long as the Premises remain suitable for Tenant’s proposed use, Tenant
shall not be entitled to terminate this Lease as a result of any such default.

 

Section 14.04 Non-Waiver of Defaults. The failure or delay by either party
hereto to exercise or enforce at any time any of the rights or remedies or other
provisions of this Lease shall not be construed to be a waiver thereof, nor
affect the validity of any part of this Lease or the right of either party
thereafter to exercise or enforce each and every such right or remedy or other
provision. No waiver of any default and/or breach of this Lease shall be deemed
to be a waiver of any other default and/or breach. The receipt by Landlord of
less than the full rent due shall not be construed to be other than a payment on
account of rent then due, nor shall any statement on Tenant’s check or any
letter accompanying Tenant’s check be deemed an accord and satisfaction, and
Landlord may accept such payment without prejudice to Landlord’s right to
recover the balance of the rent due or to pursue any other remedies provided in
this Lease. No act or omission by Landlord or its employees or agents during the
Lease Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such a surrender shall be valid unless in writing and signed
by Landlord.

 

Section 14.05 Attorneys’ Fees. In the event Tenant defaults in the performance
or observance of any of the terms, conditions, covenants or obligations
contained in this Lease and the Landlord employs attorneys to enforce all or any
part of this Lease, collect any rent due or to become due or recover possession
of the Premises, Tenant agrees to reimburse the Landlord for the attorneys’ fees
incurred thereby once a default is determined to have occurred, whether by
judgment or otherwise.

 

17

--------------------------------------------------------------------------------

 

 

ARTICLE 15

ENVIRONMENTAL REPRESENTATIONS,

COVENANTS AND INDEMNITIES

 

Section 15.01     Hazardous Materials.

 

A.     Tenant shall comply with all rules, laws, orders, ordinances, directions,
regulations and requirements pertaining to air and water quality, Hazardous
Materials (as hereinafter defined), waste disposal, air emissions and other
environmental matters.

 

B.     Any Hazardous Materials brought upon, kept or used in or about the
Premises by Tenant, its agents, employees, contractors or invitees shall be
used, kept and stored in a manner that complies with all laws regulating such
Hazardous Materials (including without limitation the maintenance of an MSDS
log). No Hazardous Materials shall be brought upon, kept or used in or about the
Premises unless such Hazardous Materials are necessary or useful to Tenant’s
business as specified in Section 4.01.

 

C.     Tenant shall indemnify, defend and hold Landlord harmless from any and
all claims, judgments, damages, penalties, fines, costs, liabilities or losses
(including, without limitation, diminution in value of the Campus, the Building
or the Premises, damages for the loss or restriction on use of rentable or
usable space, damages arising from any adverse impact on marketing of space in
the Building, and sums paid in settlement of claims, attorneys’ fees, consultant
fees and expert fees) that arise during or after the Lease Term in connection
with contamination of the Campus, the Building or the Premises by Hazardous
Materials as a result of Tenant’s use or activities, or the activities of
Tenant’s invitees, employees, agents or contractors. This indemnification of
Landlord by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision. Without limiting the foregoing, if the presence of any
Hazardous Material on or about Campus, the Building or the Premises caused or
permitted by Tenant, its invitees, employees, agents, contractors or invitees
results in any contamination of the Campus, the Building or the Premises, Tenant
shall promptly take all actions at its sole expense as are necessary to return
the Campus, the Building or the Premises to the condition existing prior to the
presence of any such Hazardous Materials; provided that Landlord’s approval of
such actions shall first be obtained, which approval shall not be unreasonably
withheld. The foregoing indemnity and covenants shall survive the expiration or
earlier termination of this Lease.

 

D.     As used herein, the term “Hazardous Materials” means any hazardous or
toxic substances, materials or wastes, including, but not limited, to those
substances, materials or wastes listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) or designated by the
United States Environmental Protection Agency as hazardous substances (40 CFR
Part 302) or hazardous waste (40 CFR Part 261), petroleum products, asbestos and
such other substances, materials and wastes that are or become regulated under
any applicable state, federal or local law, rule, regulation or ordinance.

 

E.     Any toxins, viruses, bacteria, re-agents, select agents, pathogens and
similar biological agents that are infectious, dangerous or hazardous to human
health, animal health or plant health (particularly agricultural interests) or
that are regulated by the State of Alabama, or the United States, including
without limitation the Department of Health and Human Services, the Centers for
Disease Control and Prevention, the Food and Drug Administration or the
Department of Defense, (collectively, “Biologicals”) may not be brought upon,
kept, stored, used, generated, cultured, cultivated, propagated or grown in or
about the Premises, the Building or the Campus by Tenant, its agents, employees,
contractors or invitees without the prior written consent of Landlord, which may
be withheld or conditioned in Landlord’s sole and absolute discretion. All such
permitted Biologicals shall be used, kept, stored, generated, cultured,
cultivated, propagated or grown in a manner that complies with all laws, rules
and regulations regulating such items. Tenant shall comply with all rules, laws,
orders, ordinances, directions, regulations and requirements pertaining to such
Biologicals, including without limitation, the Department of Health and Human
Services Select Agent Program. Without limiting the foregoing, Tenant shall
comply at all times with the Laboratory Rules and Regulations applicable to all
laboratory spaces within the Building, which are attached here to as Exhibit G,
as the same may be modified from time to time by Landlord on reasonable notice
to Tenant.

 

18

--------------------------------------------------------------------------------

 

 

F.     Tenant shall indemnify, defend and hold Landlord harmless from any and
all claims, judgments, damages, penalties, fines, costs, liabilities or losses
(including, without limitation, diminution in value of the Campus, the Building
or the Premises, damages for the loss or restriction on use of rentable or
usable space, damages arising from any adverse impact on marketing of space in
the Building and the Campus, and sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees) that arise during or after the Lease Term
in connection with the release of any such Biologicals and/or contamination of
the Campus, the Building the Premises or any other property, including the
property of third parties by Biologicals as a result of Tenant’s use or
activities, or the activities of Tenant’s invitees, employees, agents or
contractors. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, quarantine, removal or restoration work
required by any federal, state or local governmental agency, political
subdivision or court of law. Without limiting the foregoing, if the presence of
any Biologicals on or about Campus, the Building or the Premises caused or
permitted by Tenant, its invitees, employees, agents, contractors or invitees
results in any contamination of the Campus, the Building or the Premises, Tenant
shall promptly take all actions at its sole expense as are necessary to return
the Campus, the Building or the Premises to the condition existing prior to the
presence of any such Biologicals; provided that Landlord’s approval of such
actions shall first be obtained, which approval shall not be unreasonably
withheld. The foregoing indemnity and covenants shall survive the expiration or
earlier termination of this Lease.

 

 

ARTICLE 16

NOTICES

 

All notices to the parties shall be addressed to them at the respective
addresses set forth below, or to such other address, of which either of them, as
the case may be, shall notify the other in the manner stated in this Article for
giving notice. The notice shall be effective (a) on the third (3rd) day after
mailing, if sent by certified mail, return receipt requested, first class
postage prepaid; or (b) upon delivery (or refusal of delivery or return as
unfound), if sent by hand delivery or by overnight courier; in all events
addressed as follows (or as a party may give notice of in accordance with this
Article):

 

 

if to Landlord:

HudsonAlpha Institute for Biotechnology 601 Genome Way

    Huntsville, Alabama 35806     Attention: Pete Yanul, Chief Financial Officer

 

 

if to Tenant:

Celsion Corporation

   

601 Genome Way, Suite # 3100

Huntsville, AL 35806

Attention: Khursheed Anwer, Executive Vice President

 

19

--------------------------------------------------------------------------------

 

 

ARTICLE 17

MISCELLANEOUS PROVISIONS

 

Section 17.01 Condition of Premises. Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the Premises, the Building, the Building FF&E or any Building services for
the conduct of Tenant’s business except as provided in this Lease.

 

Section 17.02 Insolvency or Bankruptcy. In no event shall this Lease be assigned
or assignable by operation of law, and in no event shall this Lease be an asset
of Tenant in any receivership, bankruptcy, insolvency or reorganization
proceeding.

 

Section 17.03 Choice of Law. This Lease shall be governed by and construed
pursuant to the laws of the State of Alabama.

 

Section 17.04 Successors and Assigns. Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, and permitted successors and
assigns.

 

Section 17.05 Name. Tenant shall not, without the written consent of Landlord,
use the name of the Building or the Campus for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, and in no
event shall Tenant acquire any rights in or to such names.

 

Section 17.06 Examination of Lease. Submission of this instrument for
examination or signature to Tenant does not constitute a reservation of or
option for lease, and it is not effective as a lease or otherwise until
execution by and delivery to both Landlord and Tenant.

 

Section 17.07 Time. Time is of the essence of this Lease and each and all of its
provisions.

 

Section 17.08 Defined Terms; Headings; Ambiguities. The words “Landlord” and
“Tenant” as used herein shall include the plural as well as the singular. If
more than one person is named as Tenant, the obligations of such persons are
joint and several. The headings and titles to the articles and sections of this
Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof. If any term of this Lease is
deemed ambiguous by a court of competent jurisdiction, it shall not be construed
for or against any party on the basis that the party did or did not draft or
prepare this Lease.

 

Section 17.09 Prior Agreements; Amendments in Writing. This Lease, all of the
exhibits attached hereto, contain all of the agreements of the parties hereto
with respect to any matter covered or mentioned in this Lease, and no prior
agreement, understanding or representation pertaining to any such matter shall
be effective for any purpose. No provision of this Lease may be amended or
agreed to except by an agreement in writing signed by the parties hereto or
their respective successors in interest.

 

Section 17.10 Payment of and Indemnification for Leasing Commissions. Tenant
hereby acknowledges, represents and warrants to Landlord that Tenant has not
engaged a broker in connection with the negotiation and execution of this Lease,
and that no broker or person is entitled to any leasing commission or
compensation as a result of the negotiation or execution of this Lease. Tenant
hereby indemnifies and holds Landlord harmless from any and all liability for
the breach of any such representation and warranty on its part and shall pay any
compensation to any other broker or person who may be deemed or held to be
entitled thereto.

 

20

--------------------------------------------------------------------------------

 

 

Section 17.11 Severability of Invalid Provisions. If any provision of this Lease
shall be held to be invalid, void or unenforceable, the remaining provisions
hereof shall not be affected or impaired, and such remaining provisions shall
remain in full force and effect.

 

Section 17.12 Services Performed by Landlord. Any services that Landlord is
required to furnish pursuant to the provisions of this Lease may, at Landlord’s
option, be furnished from time to time, in whole or in part, by employees of
Landlord, by the managing agent of the Building, or by one or more third
persons; and Landlord further reserves the right to require Tenant to enter into
agreements with such third persons in form and content approved by Landlord for
the furnishing of such services; provided, however, that in no event shall
Landlord be relieved of its obligation to furnish such services as provided for
in this Lease.

 

Section 17.13 Force Majeure. Landlord shall be excused for the period of any
delay in the performance of any obligation hereunder when such delay is
occasioned by causes beyond its control, including, but not limited to, war,
invasion acts of terrorism or other hostility; work stoppages, boycotts,
slowdowns or strikes; shortages of materials, equipment, labor or energy;
man-made or natural casualties; natural disasters, including, but not limited to
excessive heat, excessive cold, excessive rain, snow, hail, wind, ice,
tornadoes, tropical storms, hurricanes and remnants thereof, floods,
earthquakes, volcanoes, sinkholes or other acts of God; acts or omissions of
governmental or political bodies; or civil disturbances or riots.

 

Section 17.14 Memorandum of Lease. Neither this Lease nor a memorandum thereof
shall be recorded in the Office of the Judge of Probate of Madison County,
Alabama.

 

Section 17.15 Confidentiality. Tenant shall at all times maintain the
confidentiality of the terms and conditions of this Lease and will direct its
officers, employees, agents and representatives to do the same. Tenant shall not
communicate or disclose, whether directly or indirectly, the terms and
conditions of this Lease to any third party (i) other than Tenant’s lender(s),
outside legal counsel, accountants and such other professionals whose knowledge
of this Lease is required in connection with the services to be rendered to
Tenant by such professionals, and (ii) except where such disclosure is required
by law.

 

Section 17.16 Non-Solicitation. As consideration for Landlord’s leasing the
Premises to Tenant and placing Tenant in a position where Tenant will establish
personal relationships with Landlord’s employees, Tenant covenants and agrees
with Landlord that, during the term of the Lease and for a period of one (1)
year immediately following the effective date of the termination or expiration
of the Lease, Tenant shall not directly or indirectly for Tenant or on behalf of
Tenant, or through any other person, persons, firm, partnership, limited
liability partnership, limited partnership, limited liability limited
partnership, limited liability company, sole proprietorship, corporation,
company or any other entity, attempt to solicit or hire any of Landlord’s
employees for any purpose whatsoever, without the written consent of Landlord,
which consent may be withheld in Landlord’s sole discretion.

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused these presents to be
executed as of the date first above written on separate signature pages attached
hereto.

 

21

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

(Landlord’s signature page)

 

 

 

LANDLORD:

 

        HudsonAlpha Institute for Biotechnology  

 

 

 

 

 

By:

 

 

 

Name:

Pete Yanul

 

 

Title:

Chief Financial Officer

 

                STATE OF ALABAMA )       :     MADISON COUNTY  )    

 

 

I, the undersigned, a notary public in and for said county in said state, hereby
certify that Pete Yanul, whose name as Chief Financial Officer of HudsonAlpha
Institute for Biotechnology, an Alabama nonprofit corporation, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
corporation.

 

 

Given under my hand and official seal this     day of     , 20     .

 

 

 

 

 

 

 

 

 

 Notary Public

 

     

 [NOTARIAL SEAL] 

My commission expires:  

  

 

 

22

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

(Tenant’s signature page)

 

 

 

TENANT:

 

        Celsion Corporation  

 

 

 

 

 

By:

 

 

 

Name:

Michael H. Tardugno

 

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

STATE OF ALABAMA )   : MADISON COUNTY  )

 

I, the undersigned, a notary public in and for said county in said state, hereby
certify that Michael H. Tardugno, whose name as Chairman, President and Chief
Executive Officer of Celsion Corporation, a Delaware corporation, is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that, being informed of the contents of said instrument, he, as such officer
and with full authority, executed the same voluntarily for and as the act of
said corporation.

 

 

Given under my hand and official seal this _     day of     , 20     .

 

 

 

 

 

 

 Notary Public

 

     

 [NOTARIAL SEAL] 

My commission expires:  

  

 

 

23

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

 

EXHIBIT A - Premises Floor Plan

 

 

 

 

 

 

24

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

 

EXHIBIT B – Building FF&E

 

[DESCRIBED ON PHOTO DISC PREVIOUSLY DELIVERED TO TENANT]

 

 

25

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

 

EXHIBIT C – Building Rules and Regulations

 

 

1.     Sidewalks and public portions of the Building, such as entrances,
passages, courts, elevators, vestibules, stairways, corridors or halls, shall
not be obstructed or encumbered by Tenant or used for any purpose other than
ingress and egress to and from the Premises.

 

2.     No curtains, blinds, shades, louvered openings or screens shall be
attached to or hung in, or used in connection with, any window or door of the
Premises, without the prior written consent of Landlord. The sashes, sash doors,
skylights, windows, heating, ventilating and air conditioning vents and doors
that reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the window sills.

 

3.     No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
Premises or Building or on corridor walls, nor on any part of the inside of the
Premises or Building that are visible from the outside of the Premises or
Building, as the case may be. Signs on entrance door or doors shall conform to
Building standard signs. Signs on doors shall, at Tenant's expense, be
inscribed, painted or affixed by sign markers approved and provided by Landlord.
Landlord may, if Tenant violates this provision, remove same without any
liability, and any expense incurred in such removal shall be payable by Tenant.

 

4.     Water closets and other plumbing fixtures shall not be used for any
purpose other than for which they were constructed. No sweepings, rubbish, rags,
feminine hygiene products or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures by, through or under Tenant
shall be borne by Tenant.

 

5.     Tenant shall not mark, paint, drill into or in any way deface the
Premises or Building. No boring, cutting or stringing of wires or laying of
linoleum or other similar floor coverings shall be permitted, except with the
prior written consent of the Landlord and as the Landlord may direct.

 

6.     No bicycles, vehicles or animals (except seeing eye dogs) shall be
brought into or kept in or about the Premises. No cooking shall be done or
permitted by Tenant on the Premises except in conformity with law and then only
in the utility kitchen, if any, as set forth in Tenant's layout, which is to be
used by Tenant's employees and guests for heating beverages and light snacks.
Tenant shall not cause or permit any unusual or objectionable odors to be
produced upon or permeate from the Premises.

 

7.     Tenant shall not make, or permit to be made, any disturbing noises or
disturb or interfere with occupants of the Building or neighboring buildings or
premises or those having business with them.

 

8.     Neither Tenant, nor any of Tenant's agents, employees, contractors,
licensees or invitees, shall at any time put up or operate fans or electrical
heaters or bring or keep upon the Premises flammable, combustible or explosive
fluid, or chemical substance, except in connection with the permitted use of the
Premises, in which case all such fluids, chemicals, and substances shall be
transported, stored, used and disposed of in compliance with all applicable laws
and regulations.

 

26

--------------------------------------------------------------------------------

 

 

9.     No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
the mechanism thereof, without the prior written approval of Landlord and unless
and until a duplicate key or access card/badge is delivered to Landlord. Tenant
shall, upon termination of its tenancy, restore to Landlord all keys, access
cards/badges of offices, labs, storage or other rooms and toilet rooms, either
furnished to, or otherwise procured by, Tenant. Tenant shall pay to Landlord the
cost of any replacement keys.

 

10.     All moves in or out of the Premises, or the carrying in or out of any
safes, freight, furniture or bulky matter of any description, must take place
during the hours which Landlord determines for such activity from time to time.
Only the Building freight elevator shall be used for such purposes. Tenant will
ensure that movers take necessary measures required by Landlord to protect the
Building (e.g., windows, carpets, walls, doors and elevator cabs) from damage.
Landlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates these Rules
or the Lease.

 

11.     Tenant shall not place any furniture, accessories or other materials on
any balconies located within or adjacent to the Premises other than furniture
supplied by Landlord specifically for such purpose without having obtained
Landlord's express written approval thereof in each instance.

 

12.     Landlord shall have the right to prohibit advertising by Tenant which in
Landlord's opinion tends to impair the reputation of the Building or its
desirability as a building for offices. Upon written notice from Landlord,
Tenant shall refrain from or discontinue such advertising.

 

13.     Landlord reserves the right to exclude from the Building at all times
other than business hours all persons who do not present a pass to the Building
signed by Tenant. Tenant shall be responsible for all persons to whom it issues
such a pass and shall be liable to Landlord for all acts of such persons.

 

14.     The Premises shall not be used for lodging or sleeping without the
express written consent of Landlord.

 

15.     Landlord shall respond to Tenant service requests only after application
at the management office for the Building.

 

16.     Canvassing, soliciting and peddling in the Building are prohibited, and
Tenant shall cooperate to prevent the same.

 

17.     There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by its jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. No hand trucks, mail carts or mail bags shall be used in
passenger elevators.

 

18.     All paneling or other wood products not considered furniture shall be of
fire retardant materials. Before installation of such materials, certification
of the materials' fire retardant characteristics shall be submitted to Landlord,
in a manner satisfactory to Landlord.

 

19.     Tenant shall not employ any persons other than the janitors retained by
Landlord (who will be provided with pass-keys into the offices, labs, or other
rooms as appropriate) for the purpose of cleaning the Premises. Landlord shall
not be responsible to Tenant for any loss of property from the Premises, or for
any damage done to furniture or other effects of Tenant by the janitor or any of
its employees.

 

27

--------------------------------------------------------------------------------

 

 

20.     No painting shall be done, nor shall any alterations be made, to any
part of the Building by putting up or changing any partitions, doors or windows,
nor shall there be any nailing, boring or screwing into the woodwork or walls,
nor shall any connection be made to the electric wires or electric fixtures,
without the consent in writing on each occasion of Landlord. No sunscreen or
other films shall be applied to the interior surface of any window glass. All
glass, locks and trimmings in or upon the doors and windows of the Building
shall be kept whole, and when any part thereof shall be broken, the same shall
be immediately replaced or repaired and put in order at Tenant's expense under
the direction and to the satisfaction of Landlord, and shall be left whole and
in good repair.

 

21.     Landlord will post on the Building directories one name only for Tenant
at no charge. All additional names which Tenant shall desire put upon said
directories must be first consented to by Landlord, and if so approved, a charge
to Tenant will be made for each additional listing as prescribed by Landlord to
be paid to Landlord by Tenant.

22.     Landlord reserves all vending rights, and in no event shall any vending
machines be visible from the exterior of the Premises. Request for such service
shall be made to Landlord.

 

23.     Parking facilities for the Building, if any, shall be used by vehicles
that may occupy a standard parking area only. The use of such parking facilities
shall be limited to normal business parking and shall not be used for overnight
parking.

 

24.     Each Tenant expressly understands and agrees that Landlord expressly
reserves the right to grant or deny access (to the Building or any portion
thereof, including without limitation, any Tenant’s Premises) to any
telecommunications, cable, wireless, internet or other service provider
whatsoever, and that no Tenant shall have the right to demand or require
Landlord to grant such access to any such telecommunications service provider.

 

25.      Smoking shall not be permitted anywhere in the Building or on the
Campus.

 

26.     Landlord reserves the right to install a security access system and/or
security camera(s) around the Building and Tenant agrees to comply with all
reasonable rules and regulations of Landlord regarding such systems and shall
not interfere with the operation of the same.

 

27.     Landlord reserves the right to modify or delete any of the foregoing
Rules and to make such other and reasonable rules and regulations as in its
judgment may from time to time be needed for the safety, care and cleanliness of
the Premises and the Building, and for the preservation of good order therein.
Landlord shall not be responsible to any tenant for the non-observance, or
violation, of any of these Rules by other tenants.

 

28.     Weight limits are 80 PSF for all corridor floor space and 100 PSF for
all office and laboratory floor space.

 

29.     No person (other than Landlord’s third-party security personnel) shall
bring upon, carry, store, discharge or otherwise use any handgun, firearm,
explosive device or any other weapon of any kind or nature, on or about any
building or any other part of the CRP Biotech Campus, including without
limitation the parking areas; provided, however, that an employee of a tenant
may store firearms in that employee’s car in the parking lot, but only if (i)
that employee does so in strict compliance with Alabama Code §13A-11-90(b) and
(ii) Alabama Code §13A-11-90(b) remains in effect.

 

28

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

 

EXHIBIT D - Parking Rules and Regulations

 

The following rules, regulations and rights (these "Rules," collectively) apply
to the use of all Parking Areas:

 

l.     Tenant and its employees, agents, contractors, and invitees may park
their motor vehicles in those portions of the Parking Areas designated by
Landlord from time to time as unreserved tenant parking areas (the “Unreserved
Parking Areas”).

 

2.     Only Tenant and its employees, agents, invitees, and visitors of Tenant
who are physically handicapped and who exhibit proper handicapped car tags may
park their motor vehicles in those portions of the Parking Areas designated by
Landlord from time to time as handicapped parking areas (the “Handicapped
Parking Areas”).

 

3.     Parking in the Unreserved Parking Areas, the Visitor Parking Areas, and
the Handicapped Parking Areas shall be on a non-exclusive, "as-available" basis.

 

4.     No representation or warranty is made by Landlord as to the number or
location of parking spaces comprising the Parking Areas, or any portion thereof.

 

5.     Motor vehicles shall only be parked in striped parking spaces located
within the Parking Areas and no motor vehicles shall be parked in any other
location within the Property and/or the Campus.

 

6.     Not more than one motor vehicle may be parked on each parking space and
no motor vehicle may be parked on more than one parking space.

 

7.     Parking Areas shall not be used for any purpose other than the parking of
permitted motor vehicles thereon. No commercial activity shall be conducted from
the Parking Areas. The foregoing rule shall not restrict the Landlord’s right to
use the Parking Areas for any purpose and for special events sponsored or hosted
by Landlord from time to time.

 

8.     No RV’s, boats or trailers shall be parked in the Parking Areas. No
repairs (other than emergency repairs) or washing of motor vehicles shall be
permitted in the Parking Areas.

 

9.     Tenant, its employees, agents, guests, visitors, and invitees assume full
responsibility and Landlord shall have no liability for (a) all loss, damage,
injury, or death caused to the person or property of third parties by reason of
their use of the Parking Areas; and (b) protecting their motor vehicles against
theft, vandalism, and damage and for protecting their person against injury and
assault by reason of their use of the Parking Areas.

 

l0.  Tenant shall indemnify Landlord against all loss, damage, cost, and expense
(including attorney's fees) sustained by Landlord by reason of the use of the
Parking Areas by Tenant, its employees, agents, guests, visitors, and invitees,
or by violation of the Rules by any of said persons, other than damage caused by
the negligence of Landlord, or its Agent.

 

ll.   Tenant expressly agrees that Landlord shall have the right to tow motor
vehicles of Tenant and its employees, agents, guests, and visitors which are
parked in violation of these Rules, and all costs associated therewith shall be
borne by Tenant.

 

29

--------------------------------------------------------------------------------

 

 

12. A violation of these Rules shall entitle Landlord to revoke the parking
privileges of the offending party, in addition to other rights and remedies
available to Landlord.

 

Landlord reserves the right from time to time without notice to Tenant to (a)
change the location or configuration of the Parking Areas, or any portion
thereof; (b) change the number of parking spaces located within the Parking
Areas, or any portion thereof; (c) install systems to control and monitor
parking in the Parking Areas, or any portions thereof, including without
limitation, a parking gate and identification card system; (d) utilize parking
guards or attendants to supervise and control parking within the Parking Areas
and to enforce these Rules; (e) have full access to the Parking Areas (including
the right to close or alter the means of access to the Parking Areas, or
portions thereof) to make repairs and alterations thereto, to prevent a taking
by adverse possession or prescription or to comply with applicable legal and
governmental requirements; (f) modify these Rules by posting notices thereof in
the Common Areas or by other means deemed appropriate by Landlord; (g) tow motor
vehicles parked in violation of these Rules; and (h) enforce these Rules by
appropriate legal action.

 

30

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

 

EXHIBIT E- Commencement Date Agreement

 

Agreement made this 15th day of January, 2018, between HudsonAlpha Institute for
Biotechnology (hereinafter referred to as “Landlord”), and Celsion Corporation
(hereinafter referred to as “Tenant”).

 

WHEREAS, Landlord and Tenant entered into a lease dated January 15, 2018
(hereinafter referred to as the “Lease”) for 9,049 square feet of Usable Area on
the 3rd floor of the building located at 601 Genome Way, Huntsville, AL 35806;

 

NOW, THEREFORE, pursuant to the provisions of Section 2.04 of the Lease,
Landlord and Tenant mutually agree to as follows:

 

 

1.

The Commencement Date of the Lease Term is February 1, 2018. The Expiration Date
of the Lease Term is January 31, 2023.

 

 

2.

Tenant is in possession of, and has accepted, the Premises demised by the Lease,
and acknowledges that all the work to be performed by Landlord in the Premises
as required by the terms of the Lease has been satisfactorily completed. Tenant
further certifies that all conditions of the Lease required of Landlord as of
this date have been fulfilled and there are no defenses or off-sets against the
enforcement of the Lease by Landlord.

 

IN WITNESS, WHEREOF, the parties hereto have signed and sealed this Agreement,
the 15th day of January, 2018.

 

LANDLORD:

 

HudsonAlpha Institute for Biotechnology

 

By:                                                                       

Name: Pete Yanul

Title: Chief Financial Officer

 

TENANT:

 

Celsion Corporation

 

By:                                                                       

Name: Michael H. Tardugno

Title: Chairman, President and Chief Executive Officer

 

31

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

 

EXHIBIT F - Estoppel Certificate

 

PREMISES: Suite     ,                                                 
  Building         Huntsville, Alabama                                  LEASE
DATED:                            , 200            LANDLORD:  HudsonAlpha
Institute for Biotechnology         TENANT:    

 

 

The undersigned, the tenant under the above lease, certifies to, the mortgagee
or purchaser of the above premises, that said lease is presently in full force
and effect and unmodified except as indicated at the end of this certificate;
that the term thereof has commenced and full rental is now accruing thereunder;
that the undersigned has accepted possession of said premises and that any
improvements required by the terms of said lease to be made by the Landlord have
been completed to the satisfaction of the undersigned; that no rent under said
lease has been paid more than thirty (30) days in advance of its due date; that
the undersigned, as of this date, has no charge, lien or claim of offset under
said lease or otherwise against rents or other charges due or to become due
thereunder; and that there are no presently existing defaults on the part of the
Landlord under the lease (except as indicated at the end of this certificate, if
any).

 

Dated                      , 200_.

 

 

 

[INSERT MODIFICATIONS:

 

 

    ]

 

 

TENANT:

 

                                                            

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

32

--------------------------------------------------------------------------------

 

 

HUDSONALPHA LEASE AGREEMENT

 

EXHIBIT G – Laboratory Rules and Regulations

 

 

1.     Laboratory facilities shall be used only for their intended purpose(s) as
defined in your lease agreement.

 

2.     Hazardous materials (including all reactive agents, compressed gases,
combustible and flammable gases, etc.) shall be labeled, stored, handled and
used in accordance with all applicable governmental regulations.

 

3.     An inventory of hazardous materials shall be created at least annually,
maintained and made available upon request.

 

4.     Procedures involving the liberation of volatile, flammable, or toxic
materials shall be performed in a fume hood.

 

5.     Biological procedures shall be performed in a biological safety cabinet.

 

6.     Food, drinks, and related utensils are not allowed in the laboratory.

 

7.     Appropriate personal clothing and personal protective equipment must be
worn in the laboratory.

 

8.     Spills must be cleaned up immediately. Spills of greater than 4 liters
must be reported to HudsonAlpha EH&S manager as soon as possible
(facilities@hudsonalpha.com or 256-975-0862).

 

9.     Unobstructed access to all exits, fire extinguishers, electrical panels,
emergency showers, and eyewash stations must be maintained at all times.

 

10.     If you experience an OSHA recordable incident, a copy of the completed
incident investigation report must be provided to the HudsonAlpha EH&S manager
as soon as possible.

 

11.     Extension cords cannot be used in lieu of permanent wiring. If an
extension cord is used, it cannot pass under doors, across aisles, be hung from
the ceiling or plugged into other extension cords, or be used for more than 30
calendar days.

 

12.     Guards on machinery or equipment must be in place during all
operation(s).

 

13.     Where required laboratories must have signs posted at the entrances
identifying the hazards that are present.

 

14.     All hazardous waste and bio-hazardous waste must be handled, stored, and
disposed of properly and in accordance with applicable regulations.

 

33

--------------------------------------------------------------------------------

 

 

15.     No one under the age of 18 shall be allowed in the laboratory without
required approvals and supervision. Tenants are responsible for defining their
approval process.

 

16.     Broken glass is to be put in containers marked “Broken Glass Only” after
proper decontamination as necessary.

 

17.     Compressed gas cylinders must be secured in a manner to prevent tipping
over.

 

18.     Do not use or store tobacco products or apply cosmetics in the
laboratory.

 

19.     Keep containers containing hazardous materials closed when not in use.

 

20.     Keep laboratory clean, orderly, and floors free from trash and debris.

 

21.     Wash hands before leaving the laboratory, even if gloves have been worn.

 

22.     Consult the HudsonAlpha EH&S manager for any additional information.

 

23.     Do not introduce any amount of chemicals that are defined as “not
recommended” by Landlord into laboratory drains.

 

34